Citation Nr: 1744833	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-35 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for left shoulder degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Army from November 1977 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran had indicated his request to present testimony at a Board hearing before a Veterans Law Judge.  See November 2013 VA Form 9.  However, the Veteran cancelled the hearing request via written correspondence in March 2017.  See March 2017 Veteran correspondence ("I request to withdraw from my BVA hearing.")  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his left shoulder disability, currently 10 percent disabling.

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was last afforded a VA examination for his shoulder in November 2012, nearly five years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his disability has worsened since the last examination.  See January 2013 VA Form 21-4138 ("I started again [sic] to go to the chiropractor").  In addition, recent statements by the Veteran regarding his symptomatology indicate a worsening when compared to his subjective report during the November 2012 VA examination.  Compare November 2012 VA examination (Shoulder treatment with chiropractor in past, takes Tylenol/Motrin for pain) with January 2013 Mattson Family Chiropractic ("pain is all the time, tried Tylenol and Aspercreme, Aspirin daily, Bengay").  Moreover, the Veteran has supplemented the record with a January 2013 statement from his chiropractor indicating that his treatment was ongoing, yet since 2013 there have been no records associated with the claims file from this health care provider.  See January 2013 Chiropractor statement.

As there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to evaluate fully and fairly the Veteran's increased rating claim for his left shoulder disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate any and all non-duplicative medical treatment records relating to treatment for the Veteran's shoulder, to include assisting him with obtaining records from Mattson Family Chiropractic and any other related private health care providers.

2.  Afford the Veteran a VA examination to determine the current severity of his left shoulder disability.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

3.  Lastly, readjudicate the issues on appeal on the basis of all of the evidence of record and if any benefit sought is not granted to the Veteran's satisfaction, then provide him with a supplemental statement of the case and afford him a reasonable period for a response before returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

